DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
3.	Claim 1 is amended.
4.	Claims 7, 14-16, 18, 19 and 22-24 are previously canceled.
5.	Claims 1-6, 8-13, 17 and 21 are remaining in the application.
6.	The amended Drawings (Replacement and Annotated Sheets) are accepted.
7.	The amended Specification is accepted.
Allowable Subject Matter
8.	Applicant’s amendment overcomes all previous objections and rejections as presented in the Final Rejection mailed on 10/19/2020.
9.	In view of the foregoing; the remaining claims 1-6, 8-13, 17 and 21 are allowed.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/12/2021